Name: Commission Regulation (EC) No 1460/96 of 25 July 1996 establishing the detailed rules for implementing the preferential trade arrangements applicable to certain goods resulting from the processing of agricultural products, as provided for in Article 7 of Council Regulation (EC) No 3448/93
 Type: Regulation
 Subject Matter: agri-foodstuffs;  international trade;  trade policy;  tariff policy;  trade;  agricultural activity
 Date Published: nan

 Avis juridique important|31996R1460Commission Regulation (EC) No 1460/96 of 25 July 1996 establishing the detailed rules for implementing the preferential trade arrangements applicable to certain goods resulting from the processing of agricultural products, as provided for in Article 7 of Council Regulation (EC) No 3448/93 Official Journal L 187 , 26/07/1996 P. 0018 - 0032COMMISSION REGULATION (EC) No 1460/96 of 25 July 1996 establishing the detailed rules for implementing the preferential trade arrangements applicable to certain goods resulting from the processing of agricultural products, as provided for in Article 7 of Council Regulation (EC) No 3448/93 THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (1), and in particular Articles 7, 13 and 16 thereof,Whereas the Community has concluded several agreements with third countries providing for the application of reduced agricultural components in relation to the agricultural components fixed by the Common Customs Tariff;Whereas eligibility for these reduced rates of duty is conditional on the goods originating from these preferential countries; whereas it is appropriate to specify in certain cases which rules of origin should be applied;Whereas eligibility for these reduced rates of duty is generally granted within quota limits; whereas it is appropriate to open quotas and specify the detailed rules for implementing these quotas, particularly in order to guarantee equal and continuous access by all Community importers on the one hand and the immediate application, in all Member States, of the charges laid down for the quotas until the quotas are exhausted on the other hand; whereas, in order to ensure effective common administration of such quotas, there is no reason to prevent Member States from being authorized to draw the necessary quantities which correspond to actual imports from the quota volumes; whereas, however, such a method of administration requires close cooperation between Member States and the Commission which must, in particular, monitor the rate at which the quota volumes are used up and inform the Member States accordingly;Whereas since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are represented by the Benelux Economic Union, any operation relating to the administration of these measures may be carried out by any one of its members;Whereas the reductions granted are generally established by reducing the basic amounts used to calculate the agricultural components applicable to certain specific goods; whereas, since tariffs were established during the Uruguay Round negotiations, the agricultural components of the Community Customs Tariff are fixed as they are and no longer according to the quantity of basic products established pursuant to Article 13 of Regulation (EC) No 3448/93;Whereas in order to calculate the reduced agricultural components, these quantities must be maintained for preferential trade;Whereas Commission Regulation (EC) No 3238/94 (2), as last amended by Regulation (EC) No 478/96 (3), provides for the determination and administration of the variable components for certain goods originating in central and eastern European countries resulting from the processing of agricultural products referred to in the Annexes to Regulation (EC) No 3448/93; whereas, since the entry into force of this Regulation, the variable components have been replaced by agricultural components fixed in the Community tariff; whereas this Regulation had to be temporarily supplemented by Commission Regulation (EC) No 1200/95 (4);Whereas Commission Regulation (EC) No 1294/94 of 3 June 1994 on implementing measures of the trade arrangements applicable on imports of certain goods resulting from the processing of agricultural products (5) is no longer applicable to goods imported outside preferential agreements;Whereas reduced agricultural components have been introduced in trade with other third countries; whereas, for reasons of clarity, it is necessary to have a single regulation relating to the specific provisions applicable to trade referred to in Articles 6 and 7 of Regulation (EC) No 3448/93; whereas Regulations (EC) No 1294/94 and (EC) No 3238/94 must therefore be repealed;Whereas Article 6 (3) of Regulation (EC) No 3448/93 provides that the ad valorem duties corresponding to the agricultural component may be replaced by a specific amount where provided for by a preferential agreement; whereas this amount should not, however, exceed the charge applicable in relation to non-preferential trade;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for horizontal questions concerning trade in processed agricultural products not listed in Annex II,HAS ADOPTED THIS REGULATION:Article 1 This Regulation establishes the rules for determining the reduced agricultural components referred to in Article 7 of Regulation (EC) No 3448/93 and for managing quotas opened pursuant to preferential agreements applicable to goods and products covered by Regulation (EC) No 3448/93.Article 2 For the purposes of establishing the reduced agricultural components, the following basic products shall be considered:- common wheat,- durum wheat,- rye,- barley,- maize, other than maize for sowing,- long grain husked rice, hereinafter referred to as 'rice`,- white sugar,- molasses,- milk powder with a fat content by weight not exceeding 1,5 %, with no sugar or other sweetener added and in immediate packing with a net content greater than 2,5 kg, hereinafter referred to as 'PG 2`,- milk powder with a milk fat content by weight of 26 %, with no sugar or other sweetener added and in immediate packing with a net content greater than 2,5 kg, hereinafter referred to as 'PG 3`,- butter, with a fat content by weight of 82 %, hereinafter referred to as 'PG 6`.Article 3 The reduced agricultural components covered by this Regulation shall be calculated on the basis of the quantities of basic products considered to have been used in the manufacture of the goods covered by this Regulation. These quantities shall be fixed in Annex I hereto in respect of the relevant specifications in the combined nomenclature.For goods falling within combined nomenclature codes for which Annex I to this Regulation refers to Annex II, such quantities shall be as shown in Annex II. For these latter goods, an additional code shall apply, according to the composition of the goods, as shown in Annex III.Article 4 The quantities of sugar and cereals to be taken into consideration in calculating the additional reduced duties on sugar (AD S/Z) and on flour (AD F/M) for goods covered by Annex II shall be as shown in points B and C of Annex II, for the given contents of sucrose, invert sugar and/or isoglucose, and of starch and/or glucose, respectively. For other goods, these additional duties shall be obtained by considering only the basic products falling within either the sugar or cereal sector.Article 5 1. The reduced agricultural components and, where appropriate, the additional reduced duties, applicable to each good eligible for such a reduction in duty, shall be obtained by multiplying the quantities of the relevant basic products used by the basic amount referred to in paragraph 2 and by adding these amounts for all the relevant basic products used in this good.2. The basic amount to be taken into account for calculating the reduced agricultural components and, where appropriate, the additional reduced duties, shall be the amount fixed in ecus provided for by the relevant agreement or determined pursuant to that agreement.3. When a preferential agreement provides for a reduction in the rates of the agricultural components per good instead of a reduction in the basic amounts, the reduced agricultural components shall be calculated by taking into account the agricultural components fixed by the Community Customs Tariff and by applying the reduction provided for by the agreement relating to the country concerned.4. In cases where the reduced agricultural component and, where necessary, the additional reduced duties, determined pursuant to paragraph 1, would be less than ECU 2,4/100 kg, such a component and/or duty shall be fixed at zero.5. The amounts established pursuant to this Article shall be published by the Commission in the Official Journal of the European Communities. Save as otherwise provided in the agreement with the relevant country, the amounts shall be applicable from 1 July to 30 June of the following year. However, if both the duties and coefficients applicable to the basic products remain unchanged, the amounts established pursuant to this Article shall remain unaltered by the Commission which shall publish this information in the Official Journal of the European Communities.Article 6 1. The goods eligible for a reduced agricultural component and, where necessary, for a reduced additional duty or a reduction in duties within the quota limits shall be laid down in the agreement or shall be determined pursuant to the agreement relating to the relevant country.2. Where these reductions are applicable within the quota limits, this quota shall be fixed or established pursuant to the relevant agreement.Article 7 Where an agreement provides for the application of a specific amount, whether or not subject to a reduction under a quota, and where the Common Customs Tariff of the Community provides for the application of an ad valorem duty, the amount payable may not exceed the maximum at the rate of the Community customs tariff.Article 8 1. For the purposes of this Regulation, 'originating goods` shall mean goods that meet the conditions established by:(a) Protocol 4 annexed to the Europe Agreements between the European Community and respectively:- Poland,- Hungary,- Romania,- Bulgaria,- the Czech Republic,- the Slovak Republic;(b) Protocol 3 annexed to the Agreements with:- Lithuania,- Latvia,- Estonia;(c) Protocol 3 of the Free Trade Agreement with:- Switzerland,- Norway,- Iceland;(d) Protocol 4 annexed to the Interim Agreement between the European Community and the State of Israel.2. In trade with Turkey, the provisions of Articles 17 to 23 of Council Decision 96/142/EC (6), Decision No 1/95 of the EC-Turkey Association Council of 22 December 1995 on implementing the final phase of the Customs Union shall apply.Article 9 For quantities exceeding the quotas established, the agricultural components applicable to goods covered by Annex B to Regulation (EC) No 3448/93 but not covered by the specific provisions relating to trade in such goods in the country concerned and agricultural components applicable to goods covered by these provisions shall be those of the Common Customs Tariff.If the quota concerns a reduction in ad valorem duties, the duties applicable to such goods for quantities exceeding the quotas covered by the abovementioned provisions shall be those of the Common Customs Tariff or any provided for by the agreement.Article 10 1. The tariff quotas covered by this Regulation shall be administered by the Commission, which may take such administrative measures as are appropriate to ensure efficient management.2. Where an importer presents in a Member State a declaration of release for free circulation that includes an application for preferential treatment of goods covered by this Regulation, and where that declaration is accepted by the customs authorities, the Member State concerned shall draw, by notification of the Commission, a quantity corresponding to its needs from the quota volume concerned.Applications to draw on a quota with an indication of the date of acceptance of the declarations must be sent to the Commission without delay.Drawings shall be allowed by the Commission based on the date of acceptance of the declaration of release for free circulation by the customs authorities of the Member State concerned, where the available balance allows.3. Where a Member State does not use the quantities drawn, it shall return them as soon as possible to the relevant quota volume.4. If the quantities requested exceed the available balance of the quota volume, they shall be allocated in proportion to applications. The Commission shall notify Member States of the draws made.Article 11 Regulations (EC) No 1294/94 and (EC) No 3238/94 are hereby repealed.Article 12 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply with effect from 1 July 1996.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 July 1996.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ No L 318, 20. 12. 1993, p. 18.(2) OJ No L 338, 28. 12. 1994, p. 30.(3) OJ No L 68, 19. 3. 1996, p. 10.(4) OJ No L 119, 30. 5. 1995, p. 8.(5) OJ No L 141, 4. 6. 1994, p. 12.(6) OJ No L 35, 13. 2. 1996, p. 1.ANNEX I >TABLE>ANNEX II >TABLE>ANNEX III Additional code (by composition) >TABLE>